DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a slurry, classified in C08L 33/00.
II. Claims 17-19, drawn to a method, classified in B22F 10/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, e.g. using a mold.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Species A, wherein the carrier comprises the gel-based thickener, if elected, a sub species must also be elected.  
Species A1, wherein the carrier comprises the gel-based thickener, and the gel-based thickener comprises a gum
Species A2, wherein the carrier comprises the gel-based thickener, and the gel-based thickener comprises a sol-gel of a hydroxyethyl cellulose
Species B, wherein the carrier comprises the wax-based thickener
Species C, wherein the carrier comprises the silicone-based thickener
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species:
Species D, wherein the carrier comprises the gel-based binder  
Species E, wherein the carrier comprises the acetate-based binder
Species F, wherein the carrier comprises the silicate-based binder
Species G, wherein the carrier comprises the carbonate-based binder  
Species H, wherein the carrier comprises the hydroxy-functional binder
Species J, wherein the carrier comprises the photo-curable binder
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Vito Ciaravino on 10/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16, Species A, Species A2, claim 5 and Species H, claim 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4, 6-7, 9-11, 13, and 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fukushima et al. (WO 2015087664 A1), as machine translated.
Regarding claim 1, Fukushima teaches that “producing such porous ceramics, a method of applying a gelation freezing method in which a suspension (slurry) in which ceramic particles are dispersed in an aqueous solution of a water-soluble polymer is gelled and then frozen is known” (which reads upon “a slurry composition”, as recited in the instant claim; pages 3-4).  Fukushima teaches that “the method for producing porous ceramics according to the embodiment includes a step of gelling a suspension” (which reads upon “slurry”, as recited in the instant claim; page 12).  Fukushima teaches that “the viscosity η (mPa s) at 20 ° C. of the suspension before gelation and the average particle diameter d (μm) of the ceramic particles have a relationship of η ≧ 950 × d −0.77” (which reads upon “having a viscosity of at least 0.001cP at normal temperature and pressure”, as recited in the instant claim; page 12; 1 mPa s = 1 cP).  Fukushima teaches that “small ceramic particles 1a having an average particle diameter of about 0.01 to 5 μm” (which reads upon “having a viscosity of at least 0.001cP at normal temperature and pressure”, as recited in the instant claim; page 5; using d=0.01 in the equation above we get 32940 cp; using d=5 in the equation above we get 275 cp).  Fukushima teaches that “the suspension includes ceramic particles, a water-soluble polymer, and water” (which reads upon “wherein the carrier is adapted to be flowable through a nozzle; the slurry composition comprising: a carrier, a material selected from the group of a metal-containing material, a ceramic-containing material, an inorganic carbon-containing material, a silica-containing material, and combinations thereof”, as recited in the instant claim; page 4).  Regarding the limitation “for forming an article using additive manufacturing” in the preamble, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Here, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, thus the preamble is not considered a limitation and is of no significance to claim construction.  MPEP § 2111.02 II.  
Regarding claims 2-3, 5, and 14, Fukushima teaches the slurry of claim 1 as stated above.  Fukushima teaches that “10 vol% of alumina particles having an average particle diameter of 0.5 μm (corresponding to the ceramic particles 1), 90 vol% of water, and a trace amount of polycarboxylic acid-based dispersant were mixed, and a suspension 4 was prepared by adding a trace amount of hydroxyethyl methylcellulose as a thickener and 3% by mass of gelatin (corresponding to the water-soluble polymer 2) (based on water 3)” (page 14, alumina reads on a ceramic containing material, water with hydroxyethyl methylcellulose as a thickener reads on a carrier as in claim 1, a thickener as in claim 2, a gel-based thickener as in claim 3, and a sol-gel of a hydroxyethyl cellulose as in claim 5; particles reads on powder as in claim 14).   
Regarding claims 8 and 12, Fukushima teaches the slurry of claim 1 as stated above.  Fukushima teaches that “the water-soluble polymer 2 can be of any type as long as it can stably maintain the dispersion of the ceramic particles 1 from the gelation step” (page 7).  Fukushima teaches that “Specifically, for example … polyethylene glycol” (pages 7-8).  
Regarding claims 15-16, Fukushima teaches the slurry of claim 1 as stated above.  Fukushima teaches that “in order to appropriately fire the ceramic particles 1, one or more kinds of firing aids depending on the kind of the ceramic particles 1 may be blended in the suspension” (page 7; firing aid reads on sintering aid).  Fukushima teaches that “examples of the firing aid include, but are not limited to, alumina, calcium carbonate, yttria, boron carbide, ceria and the like” (page 7; alumina reads on ceramic-containing).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/           Primary Examiner, Art Unit 1733